Citation Nr: 9912852	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.

2  Entitlement to an increased (compensable) evaluation for 
chondromalacia, bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1996 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued to evaluate the veteran's 
lumbosacral strain as 10 percent disabling and continued 
noncompensable evaluations for the veteran's chondromalacia 
patella bilaterally.  


REMAND

Upon review of the evidence, the Board finds evidence 
pertaining to the veteran's back and knee disorders was 
submitted to the Board without a waiver of consideration by 
the RO, and this must therefore be remanded to the RO in 
order to satisfy the requirements of due process.

In addition, the Board finds that additional development 
regarding the nature and severity of the veteran's back and 
knee disorders is warranted.  The most recent VA examination 
was conducted in May 1997.  Subsequent medical records are 
not inconsistent with increased severity.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following 
actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent relevant treatment for his 
back and knee disabilities.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
obtain these records.

2.  The RO should schedule the veteran 
for an orthopedic examination to 
ascertain the nature and extent of his 
back, left knee and right knee 
disabilities.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting this 
examination, the examiner should 
specifically describe any objective 
findings of pain, weakened movement, 
excess fatigability or incoordination 
referable to the veteran's spine, and 
left and right knee disorders.  The 
examiner should indicate all pertinent 
ranges of active motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain from the 
service-connected disorders, to include, 
but not limited to, restriction in range 
of motion due to pain.  To this end, the 
examiner should be asked to express a 
separate opinion for each disorder on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.

3.  If the veteran fails to report for 
VA examination, to include any 
diagnostic testing scheduled, the RO 
should inform him of the requirements of 
38 C.F.R. § 3.655, and give him an 
opportunity to explain any good cause he 
may have for missing the examination.

4.  When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO.  To this end, the RO 
should evaluate the veteran's claims 
under 38 C.F.R. § 4.71a (1998), to 
include consideration of DCs 5003, 5010, 
5257, 5260, 5261, 5262 and 5292, as well 
as VAOPGCPREC 23-97.  This review should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).  
The RO should also consider whether 
separate ratings for the right and left 
knee disabilities should be assigned.

When the aforementioned development has been accomplished, 
and after the case has been be reviewed by the RO, to the 
extent that the benefits sought are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion as to the ultimate outcome by the action 
taken above.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









